Title: Thomas Jefferson to George Hay, 18 June 1810
From: Jefferson, Thomas
To: Hay, George


          
            Dear Sir
             
                     Monticello 
                     June 18. 10.
          
          
		  
		  I inclose you a letter just recieved from mr Rodney in answer to one I had written him requesting papers in his possession. be so good as to hand it, after perusal, to mr Wirt who will return it to me. I hope our practice in this country relieves us from the special plea which mr Rodney speaks of. this would place m 
                  every thing under the grip of the judge, who in the cases of Marbury & of Burr has given us lessons of the plastic nature of law 
                  in the hands in his hands. to him nothing is to be ultimately submitted. the plea to the
			 jurisdiction which had occurred to you, & is repeated by Rodney, I am too rusty in my law to decide on: but I know how the judge will decide it. but that is not to prevent it’s being used if proper. I am busily engaged in collecting
			 materials from the
			 offices, arranging, extracting Etc so as to be able to put a very plain case into your hands, and I believe a very safe one. but it will take me long. every paper, as it occurs, or as it is called for by another, is to be
			 written for to Washington, & to await leisure for  search Etc. every facility however which their occupations permit is most kindly extended to me there, and I trust that in the fulness of time I shall send you the case in such order as to give the
			 least trouble possible where matter & materials are so voluminous. I owe you sincere acknolegements for your kind offers on this occasion. I suppose I may expect that the government will
			 leave
			 nothing on me but the care of seeing the case fairly & fully laid before the court. I have also written to Govr Claiborne to call on me. I do not think his state will be, or ought to be inattentive to the case.
			  I salute you with friendship & respect.
          
            Th:
            Jefferson
        